Appellant presents his motion for rehearing based on the proposition that he took certain exceptions to *Page 561 
the charge of the court in writing which were duly approved, certified and filed and hence should be considered by us even though no separate bill of exceptions brought forward the complaints of the charge thus evidenced. Appellant is correct in complaining that we did not discuss his exceptions to the charge. Examination of the exceptions show that they were entirely too general. To except to a charge "because said charge does not cover the law in said case, and does not affirmatively present the defense as is shown by the testimony," wholly fails to call the attention of the court to any specific ground of complaint. The other two grounds of exceptions to the charge are similar. We are of opinion that being of such indefinite character as not to challenge any part of the charge given, nor point out any part of same that was defective, nor call attention to any particular thing that was omitted, the exceptions present no sufficient ground of complaint.
The motion for rehearing is overruled.
Overruled.